Free trade agreement with India (debate)
The next item is the oral question to the Commission by Mr Moreira, on behalf of the Committee on International Trade, on the state of play of the EU-India Free Trade Agreement negotiations - B7-0214/2011).
Mr President, Commissioner, ladies and gentlemen, I hope not to use the full five minutes. The issue is simple. This is an initiative of the Committee on International Trade, of which I am chair, and it is as chair that I am asking this question, in relation to which the political groups have reached agreement by consensus. I am pleased to be asking this question, which has had the approval of the political group coordinators on my committee and which seeks a response from the European Commission on a range of concerns regarding the state of play of the EU-India Free Trade Agreement (FTA) negotiations, which have been ongoing since 2007.
There is no need to stress the importance of this initiative. In fact, one of the great innovations of the Treaty of Lisbon was giving the European Parliament the right not just to give final approval to agreements on, inter alia, international trade after their negotiation, but also to be informed about every stage of negotiations, from the outset.
This means that Parliament has the power and the duty to monitor negotiations - in this case, trade negotiations - and to intervene politically using the parliamentary means at its disposal, such as hearings, resolutions and oral questions, in order to stay informed on the progress of these negotiations.
It is for this reason that the Committee on International Trade believes in listening to the Commission, which, we should say, has been providing us with a great deal of information on this subject. However, I think it needs to answer a number of questions publicly. The oral question consists of seven questions, specifically on the progress made on a range of sensitive subjects, such as public procurement; negotiations concerning intellectual property rights issues in relation to generic medicines; the application for a mandate on overseas investment negotiations that the Commission submitted to the European Council; issues being negotiated relating to culture and cultural services; whether there has been a specific assessment of the effects of a possible FTA with India on the main European industries; whether there is a quantitative assessment of the foreseeable benefits and losses from this FTA for the European Union; and, finally, whether the Commission assures us that it will give Parliament's views on this issue the proper consideration.
The questions are in writing; they are in the document we tabled and I think that they are clear enough for us to make progress on the issue of public information on these important trade negotiations between the European Union and one of our great trade partners.
Member of the Commission. - Mr President, I would like to thank Mr Moreira and the Committee on International Trade for giving me the opportunity to address the plenary on this important negotiation.
It goes without saying that to conclude an agreement with India at this juncture is not only of great economic value but also of major strategic importance. India is just at the beginning of a development path which will make it one of the key economic players of this century. An ambitious and balanced agreement with India would take our relationship to a different level by providing a stable, predictable framework governing our future economic relations.
We are therefore working very hard to bring this negotiation to a conclusion and there is a real opportunity to do so. India is clearly interested at the highest political level. The India-EU Summit in December came out with a strong commitment expressed by both sides to conclude the negotiations as soon as possible.
We have made progress across a range of issues. We are making headway on the tariff offers and are preparing the exchange of offers on services. We are now intensively negotiating on procurement, and this is the first time that India has negotiated a substantive procurement chapter including specific rules and market access commitments.
Having said this, I do not want to hide the fact that there are also still some thorny issues on the table which require difficult negotiation. As with any negotiation, the last yards are the most difficult. Firstly, there are the tariff negotiations where we have made some good progress quickly over the last few months and I am confident that India will significantly improve its offer, but a few sectors remain very difficult; notably, cars, and wine and spirits.
We are also having very intense discussions on services and the contours of a possible package are getting clearer, but some of our key interests concern sectors where legislative reform is still ongoing or being contemplated in India. This mainly concerns insurance, postal, financial, retail, legal and accountancy services. This makes negotiations very challenging. There is also sustainable development, which is, of course, very important for us but very sensitive in India. We are fully aware of the views of the European Parliament in this respect and will take those into account.
However, we must remain realistic. We need to see what will ultimately be possible with a partner like India. We need to find a solution which satisfies our expectations but also takes into account the specific situation of India. So yes, there will be a chapter on sustainable development that will be part and parcel of the agreements, that will recognise the importance of relevant international standards and be based on cooperation, but we also need to be clear that a sustainable development chapter which would allow the use of trade restrictions linked to social or environmental issues will not be acceptable to India. This would also not be in accordance with the model we are advocating in our trade agreements in general. We are not pursuing sanctions but cooperation in this area.
Another issue which has been sensitive in this negotiation and the cause of some concern is access to medicines and the potential impact this FTA might have on access to medicines in the developing world. But let me reassure you on these crucial points. We are fully aware of the specific role played by India as regards access to affordable medicines in the developing world. Therefore, this FTA - whether its intellectual property rights chapter, its investment chapter or any other chapter - will not undermine the capacity of India to promote, produce or export generic medicines, including through compulsory licences. We ourselves have even proposed very clear language to this effect but, at the same time, one should bear in mind the potential of a robust framework on IPR in India, which can certainly encourage innovation and research, including as regards the development of new medicine. Therefore, negotiating a chapter on IPR with India remains an important objective for us in this negotiation.
Let me also be very clear as regards data protection and data exclusivity for pharmaceutical products. What we will be asking through this agreement is that, if and when India decides to introduce a system of data exclusivity, it will be applied in a non-discriminatory manner so that European producers will also benefit from it and, of course, we continue to believe that access to medicine and the protection of test data can coexist constructively. Further dialogue by all interested stakeholders should help to develop a common understanding on this matter.
Also, in the intellectual property rights chapter, geographical indications are a major area of interest for the EU. It is important to obtain in this negotiation a political deliverable allowing for the effective protection of the major EU GI names. Negotiations have so far proven to be difficult. Nonetheless, the Commission continues to push for a satisfactory outcome.
Finally, as you are aware, the Commission has also proposed to the Council additional negotiating guidelines to also negotiate investment protection. These draft negotiating guidelines have been shared with Parliament subject to the appropriate confidentiality requirements. The Council is currently examining these guidelines and we look forward to hearing Parliament's view on them. When and how this chapter can be negotiated will ultimately depend on when the Council manages to agree on these additional negotiating guidelines.
Let me conclude by reiterating that this negotiation is very important and, I believe, an opportunity we should not miss. Of course, we should not conclude an agreement at any cost but only if the substance on the table is right. If the substance is not there, we should simply say no. Some of our requests, such as access for our cars or wines and spirits or the opening of certain services sectors, are difficult for India to deliver. I look forward to more intensified exchanges on this with the European Parliament as we move into what is hopefully the final phase.
I believe the debate we will now have is a useful opportunity for this House to give its views on these negotiations. These views will be taken into account as far as possible, taking into account the realities and specificities of this particular negotiation. In this respect, we look forward to the resolution that you are planning to adopt on the India FTA, which I believe is very timely.
Mr President, ladies and gentlemen, in the case of India, I would like to state that I expressly agree with the Commissioner that it is good for us to be in talks with this country regarding a trade agreement. The strategic reasons alone - you mentioned some of them - speak for themselves. In particular, the fact that, regrettably, we are not making any progress within the framework of the WTO also speaks even more in favour of this free trade agreement with India.
However, the issue that is still causing me concern is whether we really will obtain access to the Indian market for our enterprises. Does this free trade agreement ultimately really only suit the world and the division of economic power between Europe and India that we know today, or will this agreement still be suitable in ten or 15 years' time?
In this regard, I am increasingly concerned about the issue of the exclusions. I fully understand why India is currently demanding certain exclusions in certain sectors in the negotiations. A country at the level of development at which India currently finds itself needs exclusions. This is certainly something that we in Europe can understand very well.
However, I would expressly like to see all these exclusions expire on a particular day. I would like the exclusions to be provided either with a clear time limit or with definite benchmarks, however they are structured - perhaps the Commission could consider what proposals it intends to bring to the table to go some way towards meeting India's demands. I would therefore like very clear limits for all exclusions, whether in the form of time limits or benchmarks. We more than owe that to our enterprises and thus, also to our workers.
I would be very grateful if you could tell us to what extent you have such exclusions and possible limits for them in view in the negotiations.
The second important subject that you mentioned and that I would like to express my agreement with is the subject of intellectual property. We absolutely must achieve a result that benefits our farmers and other parties affected here, particularly in the area of geographical indications. We must also help our manufacturers when it comes to medicines, but I think that we will all agree that this must not be to the detriment of those who are dependent on access to cheap medicines.
Mr President, Commissioner, ladies and gentlemen, the EU-India free trade agreement negotiations are ambitious, they concern many economic sectors, but they are also a cause for concern in Europe and in India, as I was able to see during last month's meeting between the trade committee of the two chambers of the Indian Parliament and the European Parliament's delegation for relations with India.
India is booming; it is a strategic partner, as you have reminded us. Everyone understands the importance of developing trade between us. Yet we are not starting from scratch, since the Union is already India's main trading partner, the main investor in India and the main destination for Indian investors, and India is also the main beneficiary of the system of generalised preferences.
We will therefore have to be alert to any new impact that a new and more far-reaching trade agreement may have on fragile sectors of the Indian economy. I am thinking, for example, of agriculture - our Indian colleagues spoke to us about this - and of the consequences for sectors that are particularly exposed to competition from emerging countries in Europe, and I am thinking of the car industry. Such an agreement should serve the development of our societies and of employment and not give rise to uncontrolled liberalisation that would have disastrous effects.
That is why my group wishes to emphasise a number of points in these negotiations, which should culminate in an agreement that helps achieve the objectives of sustainable development and poverty eradication, and which should also be accompanied by clear and verifiable commitments, on the basis of cooperation, of course, but then coupled with serious social and environmental commitments.
I should like to emphasise a few points in particular. Firstly, regarding agriculture - which I mentioned earlier - we call on the Commission to ensure that none of the agreement's provisions, either on the liberalisation of agricultural trade or on intellectual property rights, threaten small-scale farming in India. I am thinking of the provisions on seeds, for example.
Secondly, regarding generic medicines, India is the biggest producer of generic medicines in the developing world. We call on the Commission to stop demanding data exclusivity, since all the NGOs say it is liable to harm the distribution of those medicines.
Thirdly, in the area of services, we call, firstly, for public services to be left out of the sectors to be liberalised and, secondly, concerning mode IV, for the principle of equal treatment to be guaranteed - in other words, for all forms of social dumping to be rejected.
Lastly - thank you, Mr President - we believe that the sustainable development chapter must include binding commitments in relation to respect for social and environmental standards, in particular, ILO social standards.
Mr President, Commissioner, ladies and gentlemen, these negotiations are a little like the four-armed God Shiva, since it takes so much effort to conclude such a complex agreement.
I am now going to explain the position of the Group of the Alliance of Liberals and Democrats for Europe. Firstly: access to medicines. While I welcome the Commissioner's statement, I confirm that I am against any attempt to implement protectionist measures in a sector in which Europe actually hindered access to low cost medicines in the past. Exploiting the issue of counterfeiting purely for protectionist purposes is about as low as it gets. The agreement should instead be an opportunity for the Indian and European pharmaceutical industries to cooperate with one another.
Secondly: industrial sectors. We are asking India to allow sensitive sectors such as the automotive and alcohol sectors, in which our exports are today heavily taxed, to also feature in the agreement.
Thirdly: agriculture. For our part, we declare ourselves willing to discuss agricultural products and to open up our market, but with a few conditions attached: obviously, we must say 'no' to GMOs and do everything we can to protect geographical indications. As regards this last aspect, I would remind you that geographical indications are not just a trade policy matter; they are also part of Europe's identity. We therefore hope that a huge effort will be made to simplify registration procedures in India's bureaucratic system, which is very onerous, perhaps even more onerous than the European one, which says it all.
As regards public procurement, I congratulate the Commission if it is true that India seems to be prepared, for the first time, to include public procurement in an international agreement. Indian railways - to give you an example, 17 000 trains transport 18 million passengers every day, and there are plans to build a further 25 000 kilometres of track in the next 10 years - are one of the many markets that could potentially be opened up with this free trade agreement.
If the negotiations go well, both parties will benefit: sustainable development will be promoted, child labour will gradually be eradicated and a more progressive form of social protection will be upheld. I feel it is pointless and detrimental to oppose this, and so I call on all the groups in Parliament to reject a priori a compromise text.
on behalf of the ECR Group. - Mr President, as the Commissioner has said, he agrees with this resolution, and it reiterates everything that the EU-India Free Trade Agreement could encourage - investment, the elimination of tariffs, non-tariff barriers, etc.
The conclusion of an ambitious FTA is expected to boost bilateral trade by EUR 160 billion by 2015, with key sectors seeing as much as a 30% increase in bilateral foreign direct investment.
I am sure that the Commissioner will agree that these are exactly the kind of figures that will help to stimulate the economy and create jobs, not only throughout the United Kingdom, but also in India.
In its initial assessment of the potential FTA between the EU and India, the Centre for the Analysis of Regional Integration at Sussex concluded that any gains would depend on the extent to which the text identified and dealt with the key areas which the Commissioner specifically mentioned, such as government procurement, services, investment in trade facilitation, etc.
It states that if an agreement is largely confined to an issue of shallow integration, notably, the reduction of tariffs, there is a strong possibility of trade diversion exceeding trade creation for both parties.
The Commissioner mentioned, quite rightly, sustainable development. I would say to you that we have to be very careful. The red lines are set, as it were, in tablets of stone, and I hope that we will not go too far towards conceding too much.
I would also agree with Mr Caspary on time limits. I think he put a very good point forward there.
At this point, I should also mention the impact of the WTO Doha Development Round on an EU-India FTA. Current signals from Geneva have not been positive, and the Commissioner admitted not so long ago that the negotiations were in dire straits. Now is perhaps the time, he said, for Plan B - something, I hasten to add, that the Committee on International Trade has been looking for for a long time. What effect will this have on the EU-India FTA?
on behalf of the Verts/ALE Group. - Mr President, let us be clear: this free trade agreement is not negotiated on an equal footing. India's per capita GDP is about 6% of that of the EU. India, although ambitious, is a developing country with a huge number of poor and starving people within its borders. We must not forget this.
We are bound by the principle of policy coherence for development, which is enshrined in the Lisbon Treaty, and it tells us that none of our policies must harm development. Yet, with this FTA, we are causing harm - to agriculture, retail, Indian companies, etc. Examples have already been mentioned. In addition, through the dispute settlement provisions, we are reducing the policy space for India, and for the EU and its Member States, to introduce, for example, new environmental legislation.
The mechanism in question has led to multinational companies suing countries for their policies on health and environment - and your governments, too, will be affected by this.
With regard to generic medicines, as I see it, they are not out of the danger zone. Pushing for data exclusivity in any form is a problem, no matter how it is done.
Parliament needs to send a clear signal to the Commission that a trade agreement should be fair and should not curb the policy space.
Unfortunately, however, the members of the EPP, ALDE and ECR Groups are actually curbing their own power as Members of this Parliament. In the Committee on International Trade, they have consistently asked the Commission not to pursue the investment chapter until Parliament has given its opinion on what investment policy should look like, but now, in this resolution, they are calling on the Commission to go ahead without waiting for Parliament's opinion. How come?
I really hope that some of our colleagues can have a second look at the text before simply agreeing to it on Wednesday. I hope we can send a clear signal to the Commission and thereby influence the negotiations, making it very clear that we want to exercise our powers as the European Parliament.
Mr President, Commissioner, the motions for resolutions that the European Parliament has been presented with make it clear to all groups that Parliament - as has already been emphasised - does not feel it is sufficiently informed about the specific status of the negotiations. I am therefore grateful for the more detailed information that we have been given today. The questions from the left side of this House in particular deal directly with the concerns of the people in Europe, but also in India, and these are concerns for their own social and economic situation and the prospects of workers and those looking for work, including in the EU Member States.
As we know, the devil is in the detail, so we would like to know the following, Commissioner: what are the specific subjects of the negotiations when it comes to public invitations to tender in the services sector or in connection with labour migration? What text is on the table with regard to intellectual property rights? What is the situation with regard to the environment and agriculture? By using the specific texts, we want to examine whether the role of India as the pharmacy to the world's poor is put at risk or whether the production of cheaper malaria medicines or medicines for the treatment of AIDS will be obstructed by the agreement, without ignoring the massive research investments also made by our own pharmaceutical companies. We want to examine whether European local authorities, hospitals or ministries are, in future, to be obliged to make calls for tenders in which Indian companies can also be included. We want to know whether the agreement will regulate the conditions of entry into the Member States of the European Union of Indian nurses or carers for the elderly, including the length of stay and recognition of qualifications. We want to know whether the agreement text will put small-scale farmers and fishermen in India at risk and whether European steel workers are threatened with redundancy because Indian capital will, in future, be able to be invested freely in the purchase of companies in the EU as a result of the agreement.
(HU) Mr President, ladies and gentlemen, the political analysts and politicians - for example, Henry Kissinger - who predicted decades ago that besides the United States of America, the European Union, Russia and China, and India, too, would have a leading role in the new world order were right. Of course, we congratulate the people, the peoples of India on that, but we should not forget about those infringements, including child labour, which led to this, to this development, and the European Union must send a clear message to India that the human rights infringements and child labour cannot be continued in the future. These do not fit in with the ideas which the European Union represents.
We do not see that the free trade agreement would ensure sufficient independence of the European economy and European production. We therefore suggest that the free trade agreement contain guarantees to ensure the independence of European family entrepreneurs, smallholders and producers, through which Europe might overcome the economic crisis in which we currently find ourselves.
(PL) Mr President, it is right that, in a situation where there is a problem with extending trade liberalisation within the World Trade Organisation, the European Union is concluding free trade agreements with important global partners, such as India. We have much in common with India - it is the largest democracy in the world, it is a country which acts as a stabilising influence internationally, and it is our ally in the fight against international terrorism. Trade relations play a huge role, today. Arranging them in the right way would lead to economic growth in India and the development of the country, and would improve international stability. It is in our interest.
It is right that we are also expecting the Commission to take up the very significant subject of foreign investments, and to include the promotion and protection of foreign investments. A European Parliament document on this subject already exists, addressing what Parliament expects from future talks on the mutual protection of foreign investments. Tomorrow, we will be voting on an important regulation which will allow the Commission to take further action. It is very important that this sector should expand and bring benefits for European and Indian investors.
(RO) Mr President, the free trade agreement with India will become the most substantial agreement of this kind if the negotiations are concluded satisfactorily for both sides. The European Union is India's biggest trade partner and the Generalised System of Preferences is one of the instruments used by the European Union to encourage this country's economic development.
Although India has an emerging economy, social disparities persist. More than 800 million people live on less than USD 2 a day. India's efforts in building a strong economy must be backed up by the political will to improve the situation in terms of human, social and environmental rights. This is why the European Commission must urge during the negotiations for some legally binding clauses to be introduced relating to these areas. India can set not only an economic example for the rest of the developing countries, but also an example of democracy.
Mr President, I was a member of the EP delegation that went to India last month. A small group of us went, and it was exceedingly interesting and very valuable to go.
I want to talk, in particular, about paragraph 29 of the motion on which we will vote on Wednesday. It says that Parliament 'welcomes all efforts by the Indian Government to eradicate child labour'. I suppose the person who drafted this is attacking goods that might be manufactured using child labour and brought into Europe, but the motion does not say that. What it does is single out one of the unfortunate aspects of Indian life which still exists. Last year, our delegation visited a project in southern India, which is financed by EU money, to eliminate child labour. From what we saw, the problem was that children were actually working in the fields - not manufacturing anything - to pay off debts that their parents had incurred. They were sentenced to do this for life and to miss out on schooling.
The phrase used in the motion for a resolution is potentially offensive to Indians. Of course they want to eliminate child labour. We should either get rid of paragraph 29 or change it to say that we are concerned about goods that might be made using child labour. For me, there is a whiff of superiority here, with Europe saying: 'We have got rid of child labour, but you Indians are still using it'. That is not the relationship we should have with a very important trading partner.
(NL) Mr President, I believe there are two schools of thought on the free trade agreement with India.
Firstly, there is the view that goes: we now have an agreement which is the most extensive in the world. We therefore need to maintain it and it is important in itself and, then, as we trade with India, a number of what are commonly known as non-trade concerns, such as minority rights, child labour and caste discrimination, will crop up. I call this 'the trader's take on things'. This way of thinking pervades the resolution that is before us.
The second take on things, Mr President, actually demands that we, first of all, clear up non-trade concerns and only then reach an agreement. I call that 'the preacher's take on things'. We know that, in the latter scenario, India will definitely not want to enter into an agreement with us.
I would like to remind this House that in March 2009, we adopted a resolution which took into account both the trade and the non-trade concerns. In my opinion, the resolution before us is a retrograde step. It may contain a sustainable development clause, but it has no teeth. The Dalits have hardly been mentioned at all. Nature and the environment are the biggest losers in the current text. I cannot therefore endorse the text of the resolution. Our negotiators have to hold on to the 2009 resolution. The trader and the preacher must continue to cooperate and, I am quoting the Commissioner here, 'only then will you have a balanced agreement'.
(EL) Mr President, achieving an ambitious and mutually beneficial agreement between the EU and India is, quite rightly, a core objective under the EU's current external trade policy. If negotiations are to be brought to a swift conclusion, consultations must be stepped up on key sectors, such as services, non-tariff barriers, public procurement and geographical indications.
As far as the trade in goods is concerned, I would highlight the high average tariffs imposed by India on both agricultural and industrial goods. As regards access to the services sector, unfortunately, there appears to be no clear commitment on the part of India at present. The Union should insist in no uncertain terms on its claim to enhanced protection for all geographical indications on a market as important as the Indian market. Moreover, India is also an ally of the Union within the framework of multilateral negotiations on geographical indications in the Doha Round. It should be noted that India has a clear legislative framework, especially as regards the procedure for the registration of geographical indications and their coexistence alongside trademarks.
Finally, I should like to say that the Union must demonstrate flexibility towards the Indian request for protection for non-agricultural Indian geographical indications so that India, in turn, will grant protection for European geographical indications.
(DE) Madam President, Commissioner, I really do think it is important that, following the entry into force of the Treaty of Lisbon, we decide on the structure of the negotiations together, because this Treaty gives Parliament a new role in trade relations. If we once again consider the fact that India is clearly a market of the future, we must also feed this back into a clear position adopted by Parliament: In our view, industrial development in the European Union - linked to jobs - is of key importance. We therefore need to make it clear that the interests of jobs in industry in Europe must take priority in the trade agreements.
For that reason, although an agreement has to be asymmetrical, at the end of the day, the tariffs must be zero. It is not acceptable for us to have tariffs of 100% in mechanical engineering and the automotive sector and, in the end, perhaps negotiate 50%. As long as we do not have any zero tariffs, it will encourage investments outside Europe.
Therefore, Commissioner, we need to clearly define our priority areas and they lie in industry. We also need a level playing field to be established with regard to social standards, and it is also necessary for clear obligations to be imposed on India in relation to workers' rights.
(RO) Madam President, India is booming as a country, with enviable economic growth, and is one of our biggest trade partners. The free trade agreement with India is extremely important for the future of trade relations. This is why I, too, am in favour of concluding this agreement as soon as possible.
One important aspect relates to the deregulation of services, especially with regard to modes 3 and 4. Services are particularly important for economic growth, both in India and the European Union, which must be reflected in the free trade agreement. With regard to mode 4, the problems linked to the recognition of professional qualifications need to be resolved, which is, nevertheless, a fairly difficult issue, given that we have problems with mutual recognition of professional qualifications even between European Union Member States. I would like to ask the Commission to tell us what stage the discussions have reached on this subject.
The second aspect relates to reciprocity of access to the public procurement markets. Providing European companies with access to India's public procurement markets may contribute to our companies' development. Another measure needed is for India to produce and implement some transparent, clear regulations on public procurement, which will also enable European companies to gain access to them.
Madam President, as the original parliamentary rapporteur for this matter when we opened negotiations back in 2007, I always said at the time that we should try to reach an ambitious free trade agreement that is really comprehensive and far-reaching in what we can achieve, and I am quite pleased to see that we have followed an agenda which seeks to do this.
It is quite clear to me when I look at what the Federation of Indian Chambers of Commerce is now saying that we are likely to increase bilateral trade from EUR 69 billion in 2009 to EUR 160 billion in 2015.
I am encouraged to see also India making real headway in trying to deal with a variety of issues including particularly non-tariff barriers. It is a great encouragement to see how the current Indian Government is now facing up to issues of corruption, even to the extent of detaining the Commonwealth Games Chief, and addressing those non-tariff barriers.
Can I also welcome, Commissioner, this joint declaration made by you and the Indian Trade Minister, Anand Sharma, on 13 December 2010 stating unequivocally that nothing in the agreement would prevent the poorest from accessing life-saving medicines. That will, I hope, give confidence to colleagues in this House as to our approach in these negotiations.
There remains one other matter that was always regarded as a red-line issue and that is public procurement. On all the enquiries that I have made, Commissioner, I keep being informed that some detailed negotiations and plans are in place but, as yet, we do not have those details. I wonder if you could provide us with those today? May I finally be bold enough to ask you whether we can conclude this FTA before the summer is out.
(PL) Madam President, it seems to me that, as opposed to my fellow Members, I believe that the agreement will be very beneficial for India as well as the European Union at this juncture. The world order is changing. Some superpowers are becoming weaker while others, like India, are growing in power. That is why we, the European Union, need a partner like this, a democratic partner, since we also have various relations with undemocratic partners. The agreement which is currently being negotiated concerns the exchange of goods, services and investments, but there will also be references to sensitive social and environmental issues.
I was very pleased to hear the Commissioner's comment with regard to generic drugs that there will be no danger of a negative effect on the patients. Having been in India many times, and also in developing countries, we have heard from AIDS patients how important it is for them to have access to cheap drugs. Digital services and personal data are very important in Europe as well. I am convinced that India can fulfil European conditions concerning personal data, although the EU is amending them at the moment and will probably change them as technology develops. After the latest events at Sony, Europeans need to be sure that their data are secure if they are being processed abroad. I am sure that this agreement will lead to a rise in various environmental working standards, but we need to be careful here. It appears to me, especially in view of our debate, that we all have different expectations of India and we want to include these expectations in the free trade agreement. However, this is a free trade agreement, and it cannot include all our expectations or everything we would like India to achieve.
(The President cut off the speaker)
(DE) Madam President, Commissioner, there are so many issues involved in this agreement that you have to concentrate somewhat in order to pick out the most important ones. In my opinion, there are two things that are immensely important, both of which could be subsumed under the heading of 'fairness'. The first is fairness for our producers and for our industry. That has been mentioned several times already. We must not allow certain restrictions, which may perhaps make sense at the start, to remain in place permanently. Right at the start of this agreement, we must establish how long something should apply and under what circumstances regulations will subsequently be discontinued. After all, India will obviously continue to develop and we need to take account of that. In this regard, I share the views expressed by my fellow Members.
It is also a question of fairness for the people, both in the European Union and also in India. That is also extremely important. An agreement such as this must also contain elements that do not necessarily relate only to trade - these have also been mentioned already: sustainability, human rights, social, environmental and labour standards - these things are also unbelievably important. Above all, these aspects must be laid down in such a way that there are consequences if they are not complied with. I do not at all mean this to sound schoolmasterish towards our Indian friends. When it comes to human rights, I can imagine that India has better law relating to the press, for example, than some Member States of the European Union. In other words, we need to view from the opposite side, too. However, these requirements must be binding for both sides, they must be met and, if they are not met, it must have consequences for both sides on account of social dumping.
(FR) Madam President, Commissioner, we support the negotiations on this free trade agreement with India, which has to be ambitious but which nevertheless still raises some issues.
Firstly, the issue of whether to include a chapter on sustainable development. This free trade agreement is a new-generation agreement, so it is only natural that it should include such a chapter. Hence, we are not talking about a quid pro quo, but about a negotiating chapter as such. Furthermore, if the free trade agreement is to reflect each party's level of development, it cannot overlook such fundamental standards as the prohibition of child labour, for example. Although it has been officially prohibited since 1986, an estimated 60 million children still work today in India's fields and factories. The Commission cannot ignore minimum social standards during these negotiations.
To come back to the purely commercial negotiating chapter, the issue of reciprocal access to government contracts has not been fully resolved. I am pleased that access to Indian federal government contracts is being covered by these negotiations, but what about provincial contracts?
To conclude, I have a few concerns about the protection of intellectual property rights and, in particular, of geographical indications - this has been mentioned several times. Indian legislation protects them only at national level, not at international level. As I understood it, the Commission had listed 200 indications that it intended to protect via an agreement that would come into force before the free trade agreement. Is this still the plan?
We now move to the catch-the-eye part of the debate. I will not be able to give the floor to everybody who has asked, and I would ask those of you who get the floor to keep to your one minute.
(SK) Madam President, ladies and gentlemen, the free trade agreement with India is clearly an exciting opportunity, offering tremendous potential for trade with the world's largest democracy.
However, I am rather disappointed that negotiations on the free trade agreement have made only sluggish progress towards the conclusion of a negotiated agreement. In particular, the domain of intellectual property rights requires clear and fair treatment because it is unacceptable, from a human rights perspective, to threaten the fundamental rights of the poorest inhabitants of developing countries, including the right of access to generic medicines and health care. The Commission and the Indian authorities should and must intensify their cooperation on a common definition of counterfeit drugs, an important area which is harmful to patient health, in order that public health is adequately protected.
(RO) Madam President, as a member of the European Union-India delegation, I support the conclusion of a free trade agreement between the European Union and India. India is an important developing country and a significant trade partner for the European Union. However, it is important for us to know what the fine detail of this agreement's content is going to be. I should mention as a reminder that the European Parliament will ratify this agreement. This is why we are asking for information about the current stage of negotiations. I would like to ask the Commission how this agreement is going to reflect both the European Union's future industrial policy and India's industrial policy. There ought to be a particular focus placed on the respect for, and protection of, intellectual property rights and patents. Last but not least, I would like to know whether this agreement will help the positions of the European Union and India converge on the fight against climate change and reducing polluting emissions.
(PL) Madam President, reaching an agreement with India on free trade is a key issue for Europe at the moment. In the face of current economic problems, this agreement will ensure that the Union will have greater access to one of the fastest growing economies in the world.
However, there are still many problems which need to be solved. In my opinion, we should elaborate on agricultural matters and those concerning movement of populations. Furthermore, there is a lack of adequate progress on government procurement and services, principles for the protection of intellectual property, including geographical indications, conditions for sustainable development, and particularly in following production standards when creating equal conditions for competition. I believe that it is essential to carry out an assessment of the specific character of individual sectors to flag possible negative influences of a free trade agreement on vulnerable sectors of the economy of the European Union.
Madam President, I think we all welcome India's growth over the last decade or so, and especially since dumping some of the failed marxist and socialist policies of yesteryear. This has enabled it to throw off the shackles and to grow in an admirable way.
I would also like to remind our colleagues from all across the political spectrum that this is a trade agreement and, as such, we should be focusing on the trade aspects. That is not to say that the other aspects are unimportant, but if we can focus on trade so as to help bring about and create wealth in India, and help entrepreneurs in India to create wealth and jobs in their own villages and towns, that will be to the benefit of all. It concerns me when we place too much emphasis on our standards from day one in an almost imperialist way, as my colleague, Bill Newton Dunn, said earlier.
I think it is important that we focus on improving trade agreements to create wealth in these countries, including India, and help them out of poverty. That is the best way we can help.
(PT) Madam President, the profound weakening of the productive capacity of the weaker economies of the European Union, such as Portugal - which result from integration based on competition between the strong and those who are thus weakened; between the rich and those who are thus impoverished; and which is conducted according to the interests of the big companies of the European powers - is exacerbated by the liberalisation and deregulation of world trade, led by those powers in their own interests.
Faced with the visible disaster caused by this path, instead of backtracking, the European Union continues to give signals that it wishes to blindly forge on ahead. It is in this context that we should analyse this agreement, which is the widest-ranging one agreed to date.
A profound change in current trade policy is urgently needed, steering international trade towards complementarity and not competition, towards the establishment of fair and equitable economic relationships that are mutually advantageous, and which serve the development of countries and their peoples, and not just a few companies and financial institutions. The multifaceted crisis that we are facing demands a new rationale for economic, social, energy and environmental issues, which free trade, one of the pillars of neoliberalism, clearly renders unviable.
Member of the Commission. - Madam President, I would like to thank colleagues for the very rich debate on the FTA negotiations with India. It is, of course, very difficult to go into all the questions in a detailed manner, but let me just focus on some questions that have been repeatedly put.
On public procurement, it is obvious that the public procurement chapter will focus on federal level, not on provincial level. By the way, this is the first time ever that they have been ready to negotiate on public procurement as such, but I also want to indicate the limitations of this. What is very important is that our negotiations also cover to the maximum extent possible India's central level public sector undertakings where the bulk of procurement is done. Niccolò Rinaldi gave the example of trains, which is obviously one of the major sectors, given the difficult position of India with regard to infrastructure.
Another question that has been repeatedly touched upon is child labour. I think it is fair to make a distinction between child labour in manufacturing and child labour in agriculture. Obviously, there are still quite a lot of youngsters working in agriculture. Whether they combine it or not with schooling is not always very clear, but I think the majority of them do so. It may also be the case that the number of children working in manufacturing goods that will be exported to Europe is rather limited so I think, as Mr Newton Dunn rightly pointed out, we should clearly distinguish between the two.
Let me also say that child labour is a very complex matter and it has always been a very complex matter in our own countries. I remember very well that when I was young, which is, of course, some time ago, but nevertheless not ages, a lot of children were still working specifically in agriculture, so this is not something that completely belongs to the Dark Ages in Europe either.
(FR) Mr Désir raised the issue of Europe's demand for data exclusivity to be included in our negotiations. Several other Members specifically raised this point in connection with doctors in developing countries.
I would like to be very clear, however, and I have already said this on several occasions, during conferences and also directly to the NGOs concerned: we are not asking for data exclusivity; we are simply not asking for that. What we are saying - and it seems reasonable to me anyway - is that, if India ever decides by itself to apply data exclusivity, then it will apply to us too. There is what we call in our jargon 'national treatment', and I believe that that is the right approach. I therefore believe that I would be criticised to some extent if I agreed to apply protection measures to the Indian pharmaceutical industry that were not applied to our own industry. That is what this is about, nothing else. I really want to be very clear on that.
Other issues have been raised, Madam President, in particular with regard to tariffs - an issue raised, among others, by Mr Caspary. There is, of course, a different timeframe for, let us say, the path to zero for India and for Europe, which is understandable because they have different levels of development. The only question is whether zero can be achieved in certain sectors. We always emphasise the need to achieve it in every sector. Even so, I should like to draw your attention to the following, Mr Caspary: what will benefit our industry the most? A path towards zero in the very long term, or a rather drastic reduction in the first few years? I believe that we actually need to strike a balance between the two and then see where it takes us. Nevertheless, I should like to draw your attention to the two objectives: to reach zero in, say, 20 years, and to obtain a very moderate reduction in the meantime. The same solution is not necessarily that attractive to our industry, in my view. Therefore, we shall see, and I am sure that together, we shall come up with the best possible solution during this discussion.
Concerning the GIs, the high level of protection is an important objective in this negotiation and it has taken quite some time and effort with India to come to a common approach. One should also consider that India has never protected GIs through a bilateral agreement, so this is the first time that they are discussing this with a partner. We will continue to pursue this issue vigorously with the overall objective of achieving a high level of protection for our GIs.
I think that I have covered most of the other issues. I am certainly willing to continue the discussion on this agreement with Parliament and the Committee on International Trade, the more so now that we are reaching the end game in this discussion. I am not going to pronounce on the exact timeframe for coming to a final agreement. In any case, this cannot be long now because we are now dealing with the most sensitive topics - cars, wine and spirits, public procurement and GIs. We have to come to a conclusion, so we are really in what I would call the end game of these negotiations. We are in the last stretch to the finish, but the road will still be rather bumpy.
Mr Obermayr, you were asking for the floor earlier. I said at the beginning of the catch-the-eye part of the debate that I could not take everybody and I am afraid you were in that category.
OK, but we do not have much time.
(DE) Madam President, in this connection, I would like to point out that I understand what you are saying very well and that you do a splendid job as President. However, your predecessor did not act fairly in allowing many Members to overrun by half a minute or 20 seconds - the Commissioner also spoke for seven minutes and 36 seconds instead of three minutes. It is surely not fair to keep to the time now when the speaking time is only one minute anyway. However, I understand what you are saying and I thank you for your understanding.
I have made it clear since I took over the chair that I expect people to keep to their speaking time for the rest of this evening or else we are going to have trouble because we will run over midnight and I do not wish to do that.
I have received four motions for resolutions tabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 11 May 2011.
Written statements (Rule 149)
The Indian economy is one of the fastest growing economies in the world. Even now, the majority of Indian foreign investment is situated in the European Union and the Tata Group alone is a leading employer in the industrial sector in Great Britain. Taking into account the pace of India's development, it should be acknowledged that the trade agreement between India and the EU will form one of the most significant and demanding agreements to have been concluded to date. The agreement will undoubtedly contribute to an increase in the level of investment and imports and exports for both parties to the agreement. It will allow a freer exchange of goods and will contribute to greater prosperity in India as well as in EU countries. The agreement will intensify world trade, especially in the field of services. In spite of the advantages to be gained from signing the agreement, we should, however, bear in mind issues where both parties to the agreement present opposing views. The EU does not accept goods which have been produced to the detriment of the environment, or which have been produced using child labour. The agreement which we are striving for should guarantee proper workspaces, diversified, developing economies and multicultural diversity. It is crucial to introduce a decision-making system which is effective and improves cooperation, and also to introduce measures to support training for individuals and organisations which will help the regions to develop. In order to achieve the aims intended, a transparent and public debate is necessary.
We are entering a crucial stage in the EU-India free trade agreement negotiations. This is a difficult exercise in which the Commission will try hard, I hope, to accommodate Europe's various strategic interests. In this respect, I should like to draw attention to the need to make progress in opening up the Indian market to European wine exports. Today, the Indian market has closed itself off to our products by imposing exorbitant 150% tariffs on them. We must therefore demand respect for the principle of trade reciprocity. It seems absurd, in fact, that our market should be very much open to wine products from emerging countries when we do not have satisfactory access to their market. I therefore encourage the Commission to continue the ambitious strategy it was able to carry out when it concluded a free trade agreement with South Korea. It is imperative to compensate for the arrival on our market of cheaper wines produced outside the EU with improved access for our products to foreign markets and, in particular, to the Indian market, the growth potential of which is exceptional.